Title: To Benjamin Franklin from John Angus, 21 December 1781
From: Angus, John
To: Franklin, Benjamin


Sir
L’Orient Decemr 21st 1781
I tack the liberty to Inform you After being taken in the Ship Franklin, am now Returned to this place, & have taken the Command of A Brig Called the Antonia, of About 100 Tuns Burthan Mounting 8 guns 6 pounders & 20 Men, purchased And fitted out by the House of T. Se(?) Berard & Co. of this place, by order And for Account of Messrs.— La Caze & Mallet—Merchants Philadelphia— Which being American property, & in Consequince under the Continintal Flag. I beg you will grant me a Commission, as a letter of Mark against the Ennemies of america, and in case it Should be nesessary To give Sicuority for the Same, Mr. Simon berard Consul General of Sweden, & partner of the Said house being at present in Paris at Messrs: Girardot Haller & Co. Bankers, will Enter into any bond, that Should be thought Necesuary on that Acctt., as Intend to Sail the first of Next Munth, wold be glad your Excellensy might Have the Said Commission Dispatch’d, as Soon as possible— I wold not writ to your Excellensy for the above Commission, had I it not from the Hands, of Messrs. Berard & Co. that the Brig is American property— Should be Veary Happy To be of any Service to your Excellensy— In the Mentime I Remain your Excellensy Most Obedent And Humble Servt.
John Angus
To His Excellensy Doct. Franklin Esqr. Paris
 
Addressed: His Excellensy Doctr. Franklin / Paris—
Notation: Angus John L’Orient Xbre. 21. 1781.
